Exhibit 10.1


DISCOVERY COMMUNICATIONS, INC.
2013 INCENTIVE PLAN
 
(As Amended and Restated Effective May 10, 2018)
 
ARTICLE I
 
PURPOSE AND AMENDMENT OF PLAN
 
1.1     Purpose.  The purpose of the Plan is to promote the success of the
Company by providing a method whereby (i) eligible employees of the Company and
its Subsidiaries and (ii) independent contractors providing services to the
Company and its Subsidiaries may be awarded additional remuneration for services
rendered and encouraged to invest in capital stock of the Company, thereby
increasing their proprietary interest in the Company’s businesses, encouraging
them to remain in the employ of the Company or its Subsidiaries, and increasing
their personal interest in the continued success and progress of the Company and
its Subsidiaries. The Plan is also intended to aid in (i) attracting Persons of
exceptional ability to become officers and employees of the Company and its
Subsidiaries and (ii) inducing independent contractors to agree to provide
services to the Company and its Subsidiaries.
 1.2     Adoption of Plan.  The Plan was approved by the Company’s Board of
Directors on January 30, 2013 and by the stockholders of the Company on May 14,
2013 (the “Shareholder Approval Date”). It replaces the Company’s 2005 Incentive
Plan (the “2005 Plan”) with respect to grants made after the Shareholder
Approval Date, and the Company will not make additional grants under the 2005
Plan after such date. The Plan as amended to date was approved by the Company’s
Board of Directors on February 22, 2018, and by the stockholders of the Company
on May 10, 2018.
 
ARTICLE II
 
DEFINITIONS
 
2.1     Certain Defined Terms.  Capitalized terms not defined elsewhere in the
Plan shall have the following meanings (whether used in the singular or plural):
“Affiliate” of the Company means any corporation, partnership or other business
association that, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with the Company.
“Agreement” means a stock option agreement, stock appreciation rights agreement,
restricted shares agreement, stock units agreement, cash award agreement or an
agreement evidencing another type of equity-based Award, or more than one type
of Award, as any such Agreement may be supplemented or amended from time to
time.
“Approved Transaction” means any transaction in which the Board (or, if approval
of the Board is not required as a matter of law, the stockholders of the
Company) shall approve (i) any consolidation or merger of the Company, or
binding share exchange, pursuant to which shares of Common Stock of the Company
would be changed or converted into or exchanged for cash, securities, or other
property, other than any such transaction in which the common stockholders of
the Company immediately prior to such transaction have the same proportionate
ownership of the Common Stock of, and voting power with respect to, the
surviving corporation immediately after such transaction, (ii) any merger,
consolidation or binding share exchange to which the Company is a party as a
result of which the Persons who are common stockholders of the Company
immediately prior thereto have less than a majority of the combined voting power
of the outstanding capital stock of the Company ordinarily (and apart from the
rights accruing under special circumstances) having the right to vote in the
election of directors immediately following such merger, consolidation or
binding share exchange, (iii) the adoption of any plan or proposal for the
liquidation or dissolution of the Company, or (iv) any sale, lease, exchange or
other transfer (in one transaction or a series of related transactions) of all,
or substantially all, of the assets of the Company, provided that, with respect
to clauses (i) through (iv), the Approved Transaction will not occur until the
closing of the event described in such clause.
 “Award” means a grant of Options, SARs, Restricted Shares, Restricted Stock
Units, Performance Awards, Cash Awards, or Other Stock-Based Awards.
 “Board” means the Board of Directors of the Company. 
“Board Change” means, during any period of two consecutive years, individuals
who at the beginning of such period constituted the entire Board cease for any
reason to constitute a majority thereof unless the election, or the nomination
for election, of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period.
 “Cash Award” means an Award made pursuant to Section 10.1 of the Plan to a
Holder that is paid solely on account of the attainment of one or more
Performance Objectives that have been preestablished by the Committee.
 “Code” means the Internal Revenue Code of 1986, as amended from time to time,
or any successor statute or statutes thereto. Reference to any specific Code
section shall include any successor section.
 “Committee” means the Compensation Committee (or another committee) of the
Board (or a subcommittee of such committee) appointed pursuant to Section 3.1 to
administer the Plan.
 “Common Stock” means each or any (as the context may require) series of the
Company’s common stock.
 “Company” means Discovery Communications, Inc., a Delaware corporation.
 “Control Purchase” means any transaction (or series of related transactions) in
which (i) any person (as such term is defined in Sections 13(d)(3) and 14(d)(2)
of the Exchange Act), corporation or other entity (other than the Company, any
Subsidiary of the Company or any employee benefit plan sponsored by the Company
or any Subsidiary of the Company or any Exempt Person (as defined below)) shall
become the “beneficial owner” (as such term is defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
30% or more of the combined voting power of the then outstanding securities of
the Company ordinarily (and apart from the rights accruing under special
circumstances) having the right to vote in the election of directors (calculated
as provided in Rule 13d-3(d) under the Exchange Act in the case of rights to
acquire the Company’s securities), other than in a transaction (or series of
related transactions) approved by the Board. For purposes of this definition,
“Exempt Person” means each of (a) the Chairman of the Board, the President and
each of the directors of Discovery Holding Company as of the Distribution Date,
and (b) the respective family members, estates and heirs of each of the persons
referred to in clause (a) above and any trust or other investment vehicle for
the primary benefit of any of such persons or their respective family members or
heirs. As used with respect to any person, the term “family member” means the
spouse, siblings and lineal descendants of such person.
“Disability” means the inability to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or which has lasted or can be expected to last
for a continuous period of not less than 12 months.
“Distribution Date” means the date on which Discovery Holding Company ceased to
be a wholly-owned subsidiary of Liberty Media Corporation, a Delaware
corporation.
“Dividend Equivalents” means, with respect to Restricted Stock Units, to the
extent specified by the Committee only, an amount equal to all dividends and
other distributions (or the economic equivalent thereof) which are payable to
stockholders of record during the Restriction Period on a like number and kind
of shares of Common Stock.
“Domestic Relations Order” means a domestic relations order as defined by the
Code or Title I of the Employee Retirement Income Security Act, or the rules
thereunder.
“Effective Date” means May 14, 2013, the date on which the Plan originally
became effective. 
“Equity Security” shall have the meaning ascribed to such term in Section
3(a)(11) of the Exchange Act, and an equity security of an issuer shall have the
meaning ascribed thereto in Rule 16a-1 promulgated under the Exchange Act, or
any successor Rule.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor statute or statutes thereto. Reference to any specific
Exchange Act section shall include any successor section.
“Fair Market Value” of a share of any series of Common Stock on any day means
the last sale price (or, if no last sale price is reported, the average of the
high bid and low asked prices) for a share of such series of Common Stock on
such day (or, if such day is not a trading day, on the next preceding trading
day) as reported on the consolidated transaction reporting system for the
principal national securities exchange on which shares of such series of Common
Stock are listed on such day, or the Committee can, in its sole discretion, use
averages or weighted averages either on a daily basis or such longer period as
complies with Code Section 409A. If for any day the Fair Market Value of a share
of the applicable series of Common Stock is not determinable by any of the
foregoing means, then the Fair Market Value for such day shall be determined in
good faith by the Committee on the basis of such quotations and other
considerations as the Committee deems appropriate.
 “Free Standing SAR” has the meaning ascribed thereto in Section 7.1.
“Holder” means a person who has received an Award under the Plan that has not
been fully satisfied or terminated.
“Nonqualified Stock Option” means a stock option granted under Article VI.
“Option” means a Nonqualified Stock Option.
“Performance Award” means an Award made pursuant to Article X of the Plan to a
Holder that is subject to the attainment of one or more Performance Objectives.
“Performance Objective” means a standard established by the Committee to
determine in whole or in part whether a Performance Award shall be earned.
“Person” means an individual, corporation, limited liability company,
partnership, trust, incorporated or unincorporated association, joint venture or
other entity of any kind.
“Plan” means this Discovery Communications, Inc. 2013 Incentive Plan.
“Restricted Shares” means shares of any series of Common Stock awarded pursuant
to Article VIII.
“Restricted Stock Unit Awards” has the meaning ascribed thereto in Section 9.1.
“Restriction Period” means a period of time beginning on the date of each Award
of Restricted Shares or Restricted Stock Units and ending on the Vesting Date
with respect to such Award.
“SARs” means stock appreciation rights, awarded pursuant to Article VII, with
respect to shares of any specified series of Common Stock.
“Subsidiary” of a Person means any present or future subsidiary (as defined in
Section 424(f) of the Code) of such Person or any business entity in which such
Person owns, directly or indirectly, 50% or more of the voting, capital or
profits interests. An entity shall be deemed a subsidiary of a Person for
purposes of this definition only for such periods as the requisite ownership or
control relationship is maintained.
“Tandem SAR” has the meaning ascribed thereto in Section 7.1
“Unvested Dividends” has the meaning ascribed thereto in Section 8.1.
“Vesting Date,” with respect to any Restricted Shares or Restricted Stock Units
awarded hereunder, means the date on which such Restricted Shares or Restricted
Stock Units cease to be subject to a risk of forfeiture, as designated in or
determined in accordance with the Agreement with respect to such Award of
Restricted Shares pursuant to Article VIII or of Restricted Stock Units pursuant
to Article IX. If more than one Vesting Date is designated for an Award,
reference in the Plan to a Vesting Date in respect of such Award shall be deemed
to refer to each part of such Award and the Vesting Date for such part.
 
ARTICLE III
 
ADMINISTRATION
 
3.1     Committee.  The Plan shall be administered by the Committee. The
Committee shall be comprised of not less than two Persons. The Board or
committee of the Board may from time to time appoint members of the Committee in
substitution for or in addition to members previously appointed, may fill
vacancies in the Committee and may remove members of the Committee. The
Committee shall select one of its members as its chairman and shall hold its
meetings at such times and places as it shall deem advisable. A majority of its
members shall constitute a quorum and all determinations shall be made by a
majority of such quorum. Any determination reduced to writing and signed by all
of the members shall be as fully effective as if it had been made by a majority
vote at a meeting duly called and held.
3.2     Powers.  The Committee shall have full power and authority to grant
Awards to eligible persons, to determine the terms and conditions (which need
not be identical) of all Awards so granted, to interpret the provisions of the
Plan and any Agreements relating to Awards granted under the Plan and to
supervise the administration of the Plan. The Committee in making an Award may
provide for the granting or issuance of additional, replacement or alternative
Awards upon the occurrence of specified events, including the exercise of the
original Award. The Committee shall have sole authority in the selection of
persons to whom Awards may be granted under the Plan and in the determination of
the timing, pricing and amount of any such Award, subject only to the express
provisions of the Plan. In making determinations hereunder, the Committee may
take into account the nature of the services rendered by the respective
employees and independent contractors, their present and potential contributions
to the success of the Company and its Subsidiaries, and such other factors as
the Committee in its discretion deems relevant.
3.3     Interpretation.  The Committee is authorized, subject to the provisions
of the Plan, to establish, amend and rescind such rules and regulations as it
deems necessary or advisable for the proper administration of the Plan and to
take such other action in connection with or in relation to the Plan as it deems
necessary or advisable. Each action and determination made or taken pursuant to
the Plan by the Committee, including any interpretation or construction of the
Plan, shall be final and conclusive for all purposes and upon all persons.
 
ARTICLE IV
 
SHARES SUBJECT TO THE PLAN
 
4.1     Number of Shares; Award Limits.  Subject to the provisions of this
Article IV, the maximum number of shares of Common Stock with respect to which
Awards may be granted during the term of the Plan shall be 60 million shares.
Shares of Common Stock will be made available from the authorized but unissued
shares of the Company or from shares reacquired by the Company, including shares
purchased in the open market. The shares of Common Stock subject to (i) any
Award granted under the Plan that shall expire, terminate or be annulled for any
reason without having been exercised (or considered to have been exercised as
provided in Section 7.2), (ii) any Award of any SARs granted under the Plan that
shall be exercised for cash, and (iii) any Award of Restricted Shares or
Restricted Stock Units that shall be forfeited prior to becoming vested
(provided that the Holder received no benefits of ownership of such Restricted
Shares or Restricted Stock Units other than voting rights and the accumulation
of Unvested Dividends and unpaid Dividend Equivalents that are likewise
forfeited) shall again be available for purposes of the Plan. Notwithstanding
the foregoing, (i) in the case of the exercise of a SAR for shares, the number
of shares counted against the shares available under the Plan shall be the full
number of shares subject to the SAR multiplied by the percentage of the SAR
actually exercised, regardless of the number of shares actually used to settle
such SAR upon exercise; (ii) shares of Common Stock delivered (either by actual
delivery, attestation, or net exercise ) to the Company by a Holder to
(I) purchase shares of Common Stock upon the exercise of an Award or (II)
satisfy tax withholding obligations (including shares retained from the Award
creating the tax obligation) shall not be added back to the number of shares
available for the future grant of Awards; and (iii) shares of Common Stock
repurchased by the Company on the open market using the proceeds from the
exercise of an Award shall not increase the number of shares available for
future grant of Awards. Except for Awards described in Section 4.3 or 11.1, no
person may be granted in any calendar year Awards covering more than 15 million
shares of Common Stock (as such amount may be adjusted from time to time as
provided in Section 4.2). No person shall be awarded Cash Awards during any
calendar year that are designed to pay out in excess of $20,000,000 per calendar
year covered by the Cash Award.
4.2     Adjustments.  If the Company subdivides its outstanding shares of any
series of Common Stock into a greater number of shares of such series of Common
Stock (by stock dividend, stock split, reclassification, or otherwise) or
combines its outstanding shares of any series of Common Stock into a smaller
number of shares of such series of Common Stock (by reverse stock split,
reclassification, or otherwise) or if the Committee determines that any stock
dividend, extraordinary cash dividend, reclassification, recapitalization,
reorganization, split-up, spin-off, combination, exchange of shares, warrants or
rights offering to purchase such series of Common Stock or other similar
corporate event (including mergers or consolidations other than those which
constitute Approved Transactions, adjustments with respect to which shall be
governed by Section 11.1(b)) affects any series of Common Stock so that an
adjustment is required to preserve the benefits or potential benefits intended
to be made available under the Plan, then the Committee, in such manner as the
Committee, in its sole discretion, deems equitable and appropriate, shall make
such adjustments to any or all of (i) the number and kind of shares of stock
which thereafter may be awarded, optioned or otherwise made subject to the
benefits contemplated by the Plan, (ii) the number and kind of shares of stock
subject to outstanding Awards, and (iii) the purchase or exercise price and the
relevant appreciation base with respect to any of the foregoing, provided,
however, that the number of shares subject to any Award shall always be a whole
number. Notwithstanding the foregoing, if all shares of any series of Common
Stock are redeemed, then each outstanding Award shall be adjusted to substitute
for the shares of such series of Common Stock subject thereto the kind and
amount of cash, securities or other assets issued or paid in the redemption of
the equivalent number of shares of such series of Common Stock and otherwise the
terms of such Award, including, in the case of Options or similar rights, the
aggregate exercise price, and, in the case of Free Standing SARs, the aggregate
base price, shall remain constant before and after the substitution (unless
otherwise determined by the Committee and provided in the applicable Agreement).
The Committee may, if deemed appropriate, provide for a cash payment to any
Holder of an Award in connection with any adjustment made pursuant to this
Section 4.2.
4.3     Substitute Awards.   In connection with a merger or consolidation of an
entity with the Company or the acquisition by the Company of property or stock
of an entity, the Board may grant Awards in substitution for any options or
other stock or stock-based awards granted by such entity or an affiliate
thereof. Substitute Awards may be granted on such terms as the Board deems
appropriate in the circumstances, notwithstanding any limitations on Awards
contained in the Plan. Substitute Awards shall not count against the overall
share limit set forth in Section 4.1.
 
ARTICLE V
 
ELIGIBILITY
5.1     General.  The persons who shall be eligible to participate in the Plan
and to receive Awards under the Plan shall, subject to Section 5.2, be such
persons who are employees (including officers) of or independent contractors
providing services to the Company or its Subsidiaries as the Committee shall
select. Awards may be made to employees or independent contractors who hold or
have held Awards under the Plan or any similar or other awards under any other
plan of the Company or any of its Affiliates.
5.2     Ineligibility.  No member of the Committee, while serving as such, shall
be eligible to receive an Award.
 
ARTICLE VI
 
STOCK OPTIONS
6.1     Grant of Options.  Subject to the limitations of the Plan, the Committee
shall designate from time to time those eligible persons to be granted Options,
the time when each Option shall be granted to such eligible persons, the series
and number of shares of Common Stock subject to such Option, and, subject to
Section 6.2, the purchase price of the shares of Common Stock subject to such
Option.
6.2     Option Price.  The price at which shares may be purchased upon exercise
of an Option shall be fixed by the Committee and may be no less than the Fair
Market Value of the shares of the applicable series of Common Stock subject to
the Option as of the date the Option is granted.
6.3     Term of Options.  Subject to the provisions of the Plan with respect to
death, retirement and termination of employment, the term of each Option shall
be for such period as the Committee shall determine as set forth in the
applicable Agreement.
6.4     Exercise of Options.  An Option granted under the Plan shall become (and
remain) exercisable during the term of the Option to the extent provided in the
applicable Agreement and the Plan and, unless the Agreement otherwise provides,
may be exercised to the extent exercisable, in whole or in part, at any time and
from time to time during such term; provided, however, that subsequent to the
grant of an Option, the Committee, at any time before complete termination of
such Option, may accelerate the time or times at which such Option may be
exercised in whole or in part. 
6.5     Manner of Exercise.  
     (a)     Form of Payment.  An Option shall be exercised by notice to the
Company upon such terms and conditions as the Agreement may provide and in
accordance with such other procedures for the exercise of Options as the
Committee may establish from time to time. The method or methods of payment of
the purchase price for the shares to be purchased upon exercise of an Option and
of any amounts required by Section 11.9 shall be determined by the Committee and
may consist of (i) cash, (ii) check, (iii) whole shares of any series of Common
Stock (whether by delivery or attestation), (iv) the withholding of shares of
the applicable series of Common Stock issuable upon such exercise of the Option,
(v) the delivery, together with a properly executed exercise notice, of
irrevocable instructions to a broker to deliver promptly to the Company the
amount of sale or loan proceeds required to pay the purchase price, or (vi) any
combination of the foregoing methods of payment, or such other consideration and
method of payment as may be permitted for the issuance of shares under the
Delaware General Corporation Law. The permitted method or methods of payment of
the amounts payable upon exercise of an Option, if other than in cash, shall be
set forth in the applicable Agreement and may be subject to such conditions as
the Committee deems appropriate.
     (b)     Value of Shares.  Unless otherwise determined by the Committee and
provided in the applicable Agreement, shares of any series of Common Stock
delivered in payment of all or any part of the amounts payable in connection
with the exercise of an Option, and shares of any series of Common Stock
withheld for such payment, shall be valued for such purpose at their Fair Market
Value as of the exercise date.
 (c)     Issuance of Shares.  The Company shall effect the transfer of the
shares of Common Stock purchased under the Option as soon as practicable after
the exercise thereof and payment in full of the purchase price therefor and of
any amounts required by Section 11.9, and within a reasonable time thereafter,
such transfer shall be evidenced on the books of the Company. Unless otherwise
determined by the Committee and provided in the applicable Agreement, (i) no
Holder or other person exercising an Option shall have any of the rights of a
stockholder of the Company with respect to shares of Common Stock subject to an
Option granted under the Plan until due exercise and full payment has been made,
and (ii) no adjustment shall be made for cash dividends or other rights for
which the record date is prior to the date of such due exercise and full
payment. In no event shall any dividends be paid on Options.
6.6     Limitation on Repricing. Unless such action is approved by the Company’s
stockholders, the Company may not (except as provided for under Section 4.2):
(1) amend any outstanding Option granted under the Plan to provide an exercise
price per share that is lower than the then-current exercise price per share of
such outstanding Option, (2) cancel any outstanding option (whether or not
granted under the Plan) and grant in substitution therefor new Awards under the
Plan (other than Awards granted pursuant to Section 4.3) covering the same or a
different number of shares of Common Stock and having an exercise price per
share lower than the then-current exercise price per share of the cancelled
option, (3) cancel in exchange for a cash payment any outstanding Option with an
exercise price per share above the then-current Fair Market Value, other than
pursuant to Section 11.1(b), or (4) take any other action under the Plan that
constitutes a “repricing” within the meaning of the rules of the Nasdaq Stock
Market (“Nasdaq”).
 
ARTICLE VII
 
SARS
7.1     Grant of SARs.  Subject to the limitations of the Plan, SARs may be
granted by the Committee to such eligible persons in such numbers, with respect
to any specified series of Common Stock, and at such times during the term of
the Plan as the Committee shall determine. A SAR may be granted to a Holder of
an Option (hereinafter called a “related Option”) with respect to all or a
portion of the shares of Common Stock subject to the related Option (a “Tandem
SAR”) or may be granted separately to an eligible employee (a “Free Standing
SAR”). Subject to the limitations of the Plan, SARs shall be exercisable in
whole or in part upon notice to the Company upon such terms and conditions as
are provided in the Agreement.
7.2     Tandem SARs.  A Tandem SAR may be granted either concurrently with the
grant of the related Option or at any time thereafter prior to the complete
exercise, termination, expiration or cancellation of such related Option. Tandem
SARs shall be exercisable only at the time and to the extent that the related
Option is exercisable (and may be subject to such additional limitations on
exercisability as the Agreement may provide) and in no event after the complete
termination or full exercise of the related Option. Upon the exercise or
termination of the related Option, the Tandem SARs with respect thereto shall be
canceled automatically to the extent of the number of shares of Common Stock
with respect to which the related Option was so exercised or terminated. Subject
to the limitations of the Plan, upon the exercise of a Tandem SAR and unless
otherwise determined by the Committee and provided in the applicable Agreement,
(i) the Holder thereof shall be entitled to receive from the Company, for each
share of the applicable series of Common Stock with respect to which the Tandem
SAR is being exercised, consideration (in the form determined as provided in
Section 7.4) equal in value to the excess of the Fair Market Value of a share of
the applicable series of Common Stock with respect to which the Tandem SAR was
granted on the date of exercise over the related Option purchase price per
share, and (ii) the related Option with respect thereto shall be canceled
automatically to the extent of the number of shares of Common Stock with respect
to which the Tandem SAR was so exercised.
7.3     Free Standing SARs.  Free Standing SARs shall be exercisable at the
time, to the extent and upon the terms and conditions set forth in the
applicable Agreement. The base price of a Free Standing SAR may be no less than
the Fair Market Value of the applicable series of Common Stock with respect to
which the Free Standing SAR was granted as of the date the Free Standing SAR is
granted. Subject to the limitations of the Plan, upon the exercise of a Free
Standing SAR and unless otherwise determined by the Committee and provided in
the applicable Agreement, the Holder thereof shall be entitled to receive from
the Company, for each share of the applicable series of Common Stock with
respect to which the Free Standing SAR is being exercised, consideration (in the
form determined as provided in Section 7.4) equal in value to the excess of the
Fair Market Value of a share of the applicable series of Common Stock with
respect to which the Free Standing SAR was granted on the date of exercise over
the base price per share of such Free Standing SAR.
7.4     Consideration.  The consideration to be received upon the exercise of a
SAR by the Holder shall be paid in the applicable series of Common Stock with
respect to which the SAR was granted (valued at Fair Market Value on the date of
exercise of such SAR) or cash equivalent thereto, as determined by the Committee
and provided in the applicable Agreement. No fractional shares of Common Stock
shall be issuable upon exercise of a SAR, and unless otherwise provided in the
applicable Agreement, the Holder will receive cash in lieu of fractional shares.
Unless the Committee shall otherwise determine, to the extent a Free Standing
SAR is exercisable, it will be exercised automatically on its expiration date.
7.5     Limitations.  The applicable Agreement may provide for a limit on the
amount payable to a Holder upon exercise of SARs at any time or in the
aggregate, for a limit on the time periods during which a Holder may exercise
SARs, and for such other limits on the rights of the Holder and such other terms
and conditions of the SAR, including a condition that the SAR may be exercised
only in accordance with rules and regulations adopted from time to time, as the
Committee may determine. Unless otherwise so provided in the applicable
Agreement, any such limit relating to a Tandem SAR shall not restrict the
exercisability of the related Option. Such rules and regulations may govern the
right to exercise SARs granted prior to the adoption or amendment of such rules
and regulations as well as SARs granted thereafter.
7.6     Exercise.  For purposes of this Article VII, the date of exercise of a
SAR shall mean the date on which the Company shall have received notice from the
Holder of the SAR of the exercise of such SAR (unless otherwise determined by
the Committee and provided in the applicable Agreement).
7.7     Limitation on Repricing. Unless such action is approved by the Company’s
stockholders, the Company may not (except as provided for under Section 4.2):
(1) amend any outstanding SAR granted under the Plan to provide a base price per
share that is lower than the then-current base price per share of such
outstanding SAR, (2) cancel any outstanding stock appreciation right (whether or
not granted under the Plan) and grant in substitution therefor new Awards under
the Plan (other than Awards granted pursuant to Section 4.3) covering the same
or a different number of shares of Common Stock and having a base price per
share lower than the then-current base price per share of the cancelled stock
appreciation right, (3) cancel in exchange for a cash payment any outstanding
SAR with an exercise price per share above the then-current Fair Market Value,
other than pursuant to Section 11.1(b), or (4) take any other action under the
Plan that constitutes a “repricing” within the meaning of the rules of Nasdaq.
 
ARTICLE VIII
 
RESTRICTED SHARES
8.1     Grant.  Subject to the limitations of the Plan, the Committee shall
designate those eligible persons to be granted Awards of Restricted Shares,
shall determine the time when each such Award shall be granted, and shall
designate (or set forth the basis for determining) the Vesting Date or Vesting
Dates for each Award of Restricted Shares, and may prescribe other restrictions,
terms and conditions applicable to the vesting of such Restricted Shares in
addition to those provided in the Plan. The Committee shall determine the price,
if any, to be paid by the Holder for the Restricted Shares; provided, however,
that the issuance of Restricted Shares shall be made for at least the minimum
consideration necessary to permit such Restricted Shares to be deemed fully paid
and nonassessable. All determinations made by the Committee pursuant to this
Section 8.1 shall be specified in the Agreement.
Any dividends (whether paid in cash, stock or property) declared and paid by the
Company with respect to shares of Restricted Shares (“Unvested Dividend”) shall
be paid to the Holder only if and when such shares become free from the
restrictions on transferability and forfeitability that apply to such shares.
Each payment of previously Unvested Dividends will be made no later than the end
of the calendar year in which the dividends are paid to stockholders of that
class of stock or, if later, the 15th day of the third month following the
lapsing of the restrictions on transferability and the forfeitability provisions
applicable to the underlying shares of Restricted Stock. No interest will be
paid on the Unvested Dividends.
8.2     Issuance of Restricted Shares.  When shares of the applicable series of
Common Stock are issued at the beginning of the Restriction Period, the stock
certificate or certificates representing such Restricted Shares shall be
registered in the name of the Holder to whom such Restricted Shares shall have
been awarded. During the Restriction Period, certificates representing the
Restricted Shares and any securities constituting Unvested Dividends shall bear
a restrictive legend to the effect that ownership of the Restricted Shares (and
such Unvested Dividend), and the enjoyment of all rights appurtenant thereto,
are subject to the restrictions, terms and conditions provided in the Plan and
the applicable Agreement. Such certificates shall remain in the custody of the
Company or its designee, and the Holder shall deposit with the custodian stock
powers or other instruments of assignment, each endorsed in blank, so as to
permit retransfer to the Company of all or any portion of the Restricted Shares
and any securities constituting Unvested Dividends that shall be forfeited or
otherwise not become vested in accordance with the Plan and the applicable
Agreement.
8.3     Restrictions.  Restricted Shares issued at the beginning of the
Restriction Period shall constitute issued and outstanding shares of the
applicable series of Common Stock for all corporate purposes. The Holder will
have the right to vote such Restricted Shares and to exercise all other rights,
powers and privileges of a Holder of shares of the applicable series of Common
Stock with respect to such Restricted Shares; except, that , unless otherwise
determined by the Committee and provided in the applicable Agreement, (i) the
Holder will not be entitled to delivery of the stock certificate or certificates
representing such Restricted Shares until the Restriction Period shall have
expired and unless all other vesting requirements with respect thereto shall
have been fulfilled or waived; (ii) the Company or its designee will retain
custody of the stock certificate or certificates representing the Restricted
Shares during the Restriction Period as provided in Section 8.2; (iii) the
Holder may not sell, assign, transfer, pledge, exchange, encumber or dispose of
the Restricted Shares or his or her interest in any of them during the
Restriction Period; and (iv) a breach of any restrictions, terms or conditions
provided in the Plan or established by the Committee with respect to any
Restricted Shares will cause a forfeiture of such Restricted Shares with respect
thereto.
8.4     Cash Payments.  In connection with any Award of Restricted Shares, an
Agreement may provide for the payment of a cash amount to the Holder of such
Restricted Shares after such Restricted Shares shall have become vested. Such
cash amounts shall be payable in accordance with such additional restrictions,
terms and conditions as shall be prescribed by the Committee in the Agreement
and shall be in addition to any other salary, incentive, bonus or other
compensation payments which such Holder shall be otherwise entitled or eligible
to receive from the Company. 
8.5     Completion of Restriction Period.  On the Vesting Date with respect to
each Award of Restricted Shares and the satisfaction of any other applicable
restrictions, terms and conditions, (i) all or the applicable portion of such
Restricted Shares shall become vested, (ii) any Unvested Dividends with respect
to such Restricted Shares shall become vested to the extent that the Restricted
Shares related thereto shall have become vested, and (iii) any cash amount to be
received by the Holder with respect to such Restricted Shares shall become
payable, all in accordance with the terms of the applicable Agreement. Any such
Restricted Shares and Unvested Dividends that shall not become vested shall be
forfeited to the Company, and the Holder shall not thereafter have any rights
(including dividend and voting rights) with respect to such Restricted Shares
and Unvested Dividends that shall have been so forfeited. The Committee may, in
its discretion, provide that the delivery of any Restricted Shares and Unvested
Dividends that shall have become vested, and payment of any related cash amounts
that shall have become payable under this Article VIII, shall be deferred until
such date or dates as the recipient may elect. Any election of a recipient
pursuant to the preceding sentence shall be filed in writing with the Committee
in accordance with such rules and regulations, including any deadline for the
making of such an election, as the Committee may provide, and shall be made in
compliance with Section 409A of the Code.
 
ARTICLE IX
 
RESTRICTED STOCK UNITS
9.1     Grant.  In addition to granting Awards of Options, SARs and Restricted
Shares, the Committee shall, subject to the limitations of the Plan, have
authority to grant to eligible persons Awards of Restricted Stock Units which
may be in the form of shares of any specified series of Common Stock or units,
the value of which is based, in whole or in part, on the Fair Market Value of
the shares of any specified series of Common Stock. Subject to the provisions of
the Plan, including any rules established pursuant to Section 9.2, Awards of
Restricted Stock Units shall be subject to such terms, restrictions, conditions,
vesting requirements and payment rules as the Committee may determine in its
discretion, which need not be identical for each Award. The terms of each Award
need not be identical, and the Board need not treat Holders uniformly. The
determinations made by the Committee pursuant to this Section 9.1 shall be
specified in the applicable Agreement.
9.2     Rules.  The Committee may, in its discretion, establish any or all of
the following rules for application to an Award of Restricted Stock Units:
(a)     Any shares of Common Stock which are part of an Award of Restricted
Stock Units may not be assigned, sold, transferred, pledged or otherwise
encumbered prior to the date on which the shares are issued or, if later, the
date provided by the Committee at the time of the Award.
     (b)     Such Awards may provide for the payment of cash consideration by
the person to whom such Award is granted or provide that the Award, and any
shares of Common Stock to be issued in connection therewith, if applicable,
shall be delivered without the payment of cash consideration; provided, however,
that the issuance of any shares of Common Stock in connection with an Award of
Restricted Stock Units shall be for at least the minimum consideration necessary
to permit such shares to be deemed fully paid and nonassessable.
(c)     Awards of Restricted Stock Units may provide for deferred payment
schedules, vesting over a specified period of employment, the payment after
vesting (on a current or deferred basis) of dividend equivalent amounts with
respect to the number of shares of Common Stock covered by the Award, and
elections by the employee to defer payment of the Award or the lifting of
restrictions on the Award, if any, provided that any such deferrals shall comply
with the requirements of Section 409A of the Code. Restricted Stock Units shall
not constitute issued and outstanding shares of the applicable series of Common
Stock, and the Holder shall not have any of the rights of a stockholder with
respect to the shares of Common Stock covered by such an Award of Restricted
Stock Units, in each case until Awards have paid out in shares of Common Stock
after the end of the Restriction Period.
(d)    Dividend Equivalents. The Awards of Restricted Stock Units may provide
Holders with the right to receive Dividend Equivalents. Dividend Equivalents may
be settled in cash and/or shares of Common Stock and will be subject to the same
restrictions on transfer and forfeitability as the Restricted Stock Units with
respect to which paid, as provided in the Award agreement with respect to the
Restricted Stock Units. No interest will be paid on the Dividend Equivalents.
(e)     In such circumstances as the Committee may deem advisable, the Committee
may waive or otherwise remove, in whole or in part, any restrictions or
limitations to which a Restricted Stock Unit Award was made subject at the time
of grant.
 
ARTICLE X
 
CASH AWARDS, OTHER STOCK-BASED AWARDS, AND PERFORMANCE AWARDS
10.1     Cash Awards.  In addition to granting Options, SARs, Restricted Shares,
Restricted Stock Units, or Other Stock-Based Awards, the Committee shall,
subject to the limitations of the Plan, have authority to grant to eligible
persons Cash Awards. Each Cash Award shall be subject to such terms and
conditions, restrictions and contingencies as the Committee shall determine.
Restrictions and contingencies limiting the right to receive a cash payment
pursuant to a Cash Award shall be based upon the achievement of single or
multiple Performance Objectives over a performance period established by the
Committee. The determinations made by the Committee pursuant to this
Section 10.1 shall be specified in the applicable Agreement.
10.2     Other Stock-Based Awards.  Other Awards of shares of Common Stock, and
other Awards that are valued in whole or in part by reference to, or are
otherwise based on, shares of Common Stock, may be granted hereunder to Holders
(“Other Stock-Based-Awards”). Such Other Stock-Based Awards shall also be
available as a form of payment in the settlement of other Awards granted under
the Plan or as payment in lieu of compensation to which a Holder is otherwise
entitled. Other Stock-Based Awards may be paid in shares of Common Stock or
cash, as the Board or the Committee may determine. Subject to the provisions of
the Plan, the Board or the Committee shall determine the terms and conditions of
each Other Stock-Based Award, including any purchase price applicable thereto.
10.3     Designation as a Performance Award.  The Committee shall have the right
to designate any Award of Options, SARs, Restricted Shares, Restricted Stock
Units, or Other Stock-Based Awards as a Performance Award. All Cash Awards shall
be designated as Performance Awards.
10.4     Performance Objectives.  The grant or vesting of a Performance Award
shall be subject to the achievement of Performance Objectives over a performance
period established by the Committee based upon one or more of the following
business criteria that apply to the Holder, one or more business units,
divisions or Subsidiaries of the Company or the applicable sector of the
Company, or the Company as a whole, and if so desired by the Committee, by
comparison with a peer group of companies: increased revenue; net income
measures (including income after capital costs and income before or after
taxes); stock price measures (including growth measures and total stockholder
return); price per share of Common Stock; market share; audience metrics (such
as program ratings, web impressions, and subscribers); earnings per share
(actual or targeted growth); earnings before interest, taxes, depreciation, and
amortization (EBITDA); economic value added; market value added; debt to equity
ratio; cash flow measures (including cash flow return on capital, cash flow
return on tangible capital, net cash flow and net cash flow before financing
activities); return measures (including return on equity, return on average
assets, return on capital, risk-adjusted return on capital, return on investors’
capital and return on average equity); operating measures (including operating
income, adjusted operating income before depreciation and amortization, funds
from operations, cash from operations, after-tax operating income; sales
volumes, production volumes and production efficiency); expense measures
(including overhead cost and general and administrative expense); margins;
stockholder value; total stockholder return; proceeds from dispositions; total
market value and corporate values measures (including ethics compliance,
environmental and safety). Unless otherwise stated, such a Performance Objective
need not be based upon an increase or positive result under a particular
business criterion and could include, for example, maintaining the status quo or
limiting economic losses (measured, in each case, by reference to specific
business criteria). The Committee shall have the authority to determine whether
the Performance Objectives and other terms and conditions of the Award are
satisfied, and the Committee’s determination as to the achievement of
Performance Objectives relating to a Performance Award shall be made in writing.
The Committee may specify that such performance measures shall be adjusted to
exclude any one or more of (i) non-recurring or unusual gains or losses, (ii)
gains or losses on the dispositions of discontinued operations, (iii) the
cumulative effects of changes in accounting principles, (iv) the writedown of
any asset, (vi) fluctuation in foreign currency exchange rates, and (vi) charges
for restructuring and rationalization programs. Such performance measures: (i)
may vary by Holder and may be different for different Awards; (ii) may be
particular to a Holder or the department, branch, line of business, subsidiary
or other unit in which the Holder works and may cover such period as may be
specified by the Committee; and (iii) shall be set by the Committee within the
time period prescribed by, and shall otherwise comply with the requirements of,
Section 162(m). Awards that are not intended to qualify as Performance-Based
Compensation may be based on these or such other performance measures as the
Board or the Committee may determine.
10.5     Section 162(m) of the Code.  Notwithstanding the foregoing provisions,
if the Committee intends for a Performance Award to be granted and administered
in a manner designed to preserve the deductibility of the compensation resulting
from such Award in accordance with Section 162(m) of the Code, then the
Performance Objectives for such particular Performance Award relative to the
particular period of service to which the Performance Objectives relate shall be
established by the Committee in writing (i) no later than 90 days after the
beginning of such period and (ii) prior to the completion of 25% of such period.
10.6     Waiver of Performance Objectives.  The Committee shall have no
discretion to modify or waive the Performance Objectives or conditions to the
grant or vesting of a Performance Award unless such Award is not intended to
qualify as qualified performance-based compensation under Section 162(m) of the
Code and the relevant Agreement provides for such discretion.
 
ARTICLE XI
 
GENERAL PROVISIONS
11.1     Acceleration of Awards.
(a)     Death or Disability.  If a Holder’s employment shall terminate by reason
of death or Disability, notwithstanding any contrary waiting period, installment
period, vesting schedule or Restriction Period in any Agreement or in the Plan,
unless the applicable Agreement provides otherwise: (i) in the case of an Option
or SAR, each outstanding Option or SAR granted under the Plan shall immediately
become exercisable in full in respect of the aggregate number of shares covered
thereby; (ii) in the case of Restricted Shares, the Restriction Period
applicable to each such Award of Restricted Shares shall be deemed to have
expired and all such Restricted Shares and any related Unvested Dividends shall
become vested and any related cash amounts payable pursuant to the applicable
Agreement shall be adjusted in such manner as may be provided in the Agreement;
and (iii) in the case of Restricted Stock Units, each such Award of Restricted
Stock Units and any unpaid Dividend Equivalents shall become vested in full.
(b)     Approved Transactions; Board Change; Control Purchase.
In the event of any Approved Transaction, Board Change or Control Purchase,
notwithstanding any contrary waiting period, installment period, vesting
schedule or Restriction Period in any Agreement or in the Plan, unless the
applicable Agreement provides otherwise: (i) in the case of an Option or SAR,
each such outstanding Option or SAR granted under the Plan shall become
exercisable in full in respect of the aggregate number of shares covered
thereby; (ii) in the case of Restricted Shares, the Restriction Period
applicable to each such Award of Restricted Shares shall be deemed to have
expired and all such Restricted Shares, any related Unvested Dividends and any
unpaid Dividend Equivalents shall become vested and any related cash amounts
payable pursuant to the applicable Agreement shall be adjusted in such manner as
may be provided in the Agreement; and (iii) in the case of Restricted Stock
Units, each such Award of Restricted Stock Units shall become vested in full, in
each case effective upon the Board Change or Control Purchase or immediately
prior to consummation of the Approved Transaction. The effect, if any, on a Cash
Award or Other Stock-Based Award of an Approved Transaction, Board Change or
Control Purchase shall be prescribed in the applicable Agreement.
Notwithstanding the foregoing, unless otherwise provided in the applicable
Agreement, the Committee may, in its discretion, determine that any or all
outstanding Awards of any or all types granted pursuant to the Plan will not
vest or become exercisable on an accelerated basis in connection with an
Approved Transaction if effective provision has been made for the taking of such
action which, in the opinion of the Committee, is equitable and appropriate to
substitute a new Award for such Award or to assume such Award and to make such
new or assumed Award, as nearly as may be practicable, equivalent to the old
Award (before giving effect to any acceleration of the vesting or exercisability
thereof), taking into account, to the extent applicable, the kind and amount of
securities, cash or other assets into or for which the applicable series of
Common Stock may be changed, converted or exchanged in connection with the
Approved Transaction.
Notwithstanding any provision of the Plan to the contrary, in the event of a
corporate merger, consolidation, acquisition of property or stock, separation,
reorganization or liquidation, the Committee shall be authorized, in its
discretion, (i) to provide, prior to the transaction, for the acceleration of
the vesting and exercisability of, or lapse of restrictions with respect to, the
Award and, if the transaction is a cash merger, provide for the termination of
any portion of the Award that remains unexercised at the time of such
transaction, or (ii) to cancel any such Awards and to deliver to the Holders
cash in an amount that the Committee shall determine in its sole discretion is
equal to the fair market value of such Awards on the date of such event, which
in the case of Options or SARs shall be the excess of the Fair Market Value of
Common Stock on such date over the purchase price of the Options or the base
price of the SARs, as applicable.
No action pursuant to this Section 11.1(b) shall be made in a manner that
results in noncompliance with the requirements of Section 409A of the Code, to
the extent applicable.
11.2     Termination of Employment.  
     (a)     General.  If a Holder’s employment shall terminate prior to an
Option’s or SAR’s becoming exercisable or being exercised (or deemed exercised,
as provided in Section 7.2) in full, or during the Restriction Period with
respect to any Restricted Shares or prior to the vesting or complete exercise of
any Restricted Stock Units, then such Option or SAR shall thereafter become or
be exercisable, such Restricted Stock Units to the extent vested shall
thereafter be exercisable, and the Holder’s rights to any unvested Restricted
Shares, Unvested Dividends, unpaid Dividend Equivalents and related cash amounts
and any such unvested Restricted Stock Units shall thereafter vest, in each case
solely to the extent provided in the applicable Agreement; provided, however,
that, unless otherwise determined by the Committee and provided in the
applicable Agreement, (i) no Option or SAR may be exercised after the scheduled
expiration date thereof; (ii) if the Holder’s employment terminates by reason of
death or Disability, the Option or SAR shall remain exercisable for a period of
at least one year following such termination (but not later than the scheduled
expiration of such Option or SAR); and (iii) any termination of the Holder’s
employment for “cause” will be treated in accordance with the provisions of
Section 11.2(b). The effect on a Cash Award or Other Stock-Based Award of the
termination of a Holder’s employment for any reason, other than for Cause, shall
be prescribed in the applicable Agreement.
(b)     Termination for Cause.  If a Holder’s employment with the Company or a
Subsidiary of the Company shall be terminated by the Company or such Subsidiary
for “cause” during the Restriction Period with respect to any Restricted Shares
or prior to any Option or SAR becoming exercisable or being exercised in full or
prior to the vesting or complete exercise of any Restricted Stock Unit or the
payment in full of any Cash Award (for these purposes, “cause” shall have the
meaning ascribed thereto in any employment agreement to which such Holder is a
party or, in the absence thereof, shall include insubordination, dishonesty,
incompetence, moral turpitude, other misconduct of any kind and the refusal to
perform his duties and responsibilities for any reason other than illness or
incapacity, then, unless otherwise determined by the Committee and provided in
the applicable Agreement, (i) all Options and SARs and all unvested or
unexercised Restricted Stock Units and all unpaid Cash Awards held by such
Holder shall immediately terminate, and (ii) such Holder’s rights to all
Restricted Shares, Unvested Dividends, any unpaid Dividend Equivalents and any
related cash amounts shall be forfeited immediately. The Committee may determine
retroactively, within one year after employment ends, that the Company had
“cause” for termination of a Holder who has ceased to be employed and may
forfeit any still outstanding Awards.
(c)     Miscellaneous.  The Committee may determine whether any given leave of
absence constitutes a termination of employment; provided, however, that for
purposes of the Plan, (i) a leave of absence, duly authorized in writing by the
Company for military service or sickness, or for any other purpose approved by
the Company if the period of such leave does not exceed 90 days, and (ii) a
leave of absence in excess of 90 days, duly authorized in writing by the Company
provided the employee’s right to reemployment is guaranteed either by statute or
contract, shall not be deemed a termination of employment. Unless otherwise
determined by the Committee and provided in the applicable Agreement, Awards
made under the Plan shall not be affected by any change of employment so long as
the Holder continues to be an employee of the Company.
11.3     Right of Company to Terminate Employment.  Nothing contained in the
Plan or in any Award, and no action of the Company or the Committee with respect
thereto, shall confer or be construed to confer on any Holder any right to
continue in the employ of the Company or any of its Subsidiaries or interfere in
any way with the right of the Company or any Subsidiary of the Company to
terminate the employment of the Holder at any time, with or without cause,
subject, however, to the provisions of any employment agreement between the
Holder and the Company or any Subsidiary of the Company.
11.4     Nonalienation of Benefits; Nontransferability of Awards. Except as set
forth below, no right or benefit under the Plan shall be subject to
anticipation, alienation, sale, assignment, hypothecation, pledge, exchange,
transfer, encumbrance or charge, and any attempt to anticipate, alienate, sell,
assign, hypothecate, pledge, exchange, transfer, encumber or charge the same
shall be void. No right or benefit hereunder shall in any manner be liable for
or subject to the debts, contracts, liabilities or torts of the Person entitled
to such benefits. Awards shall not be sold, assigned, transferred, pledged or
otherwise encumbered by the person to whom they are granted, either voluntarily
or by operation of law, except by will or the laws of descent and distribution
or pursuant to a qualified domestic relations order, and, during the life of the
Holder, shall be exercisable only by the Holder; provided, however, that the
Board or the Committee may permit or provide in an Award for the gratuitous
transfer of the Award by the Holder to or for the benefit of any immediate
family member, family trust or other entity established for the benefit of the
Holder and/or an immediate family member thereof if the Company would be
eligible to use a Form S-8 under the Securities Act for the registration of the
sale of the Common Stock subject to such Award to such proposed transferee;
provided further, that the Company shall not be required to recognize any such
permitted transfer until such time as such permitted transferee shall, as a
condition to such transfer, deliver to the Company a written instrument in form
and substance satisfactory to the Company confirming that such transferee shall
be bound by all of the terms and conditions of the Award. References to a
Holder, to the extent relevant in the context, shall include references to
authorized transferees. For the avoidance of doubt, nothing contained in this
Section 11.4 shall be deemed to restrict a transfer to the Company.
11.5     Documentation. Each Award shall be evidenced in such form (written,
electronic or otherwise) as the Committee shall determine. Each Award may
contain terms and conditions in addition to those set forth in the Plan. Any
such documentation may contain (but shall not be required to contain) such
provisions as the Committee deems appropriate to ensure that the penalty
provisions of Section 4999 of the Code will not apply to any stock or cash
received by the Holder from the Company. Any such Agreement may be supplemented
or amended from time to time as approved by the Committee as contemplated by
Section 11.7(b).
11.6     Designation of Beneficiaries.  Each person who shall be granted an
Award under the Plan may designate a beneficiary or beneficiaries and may change
such designation from time to time by filing a written designation of
beneficiary or beneficiaries with the Committee on a form to be prescribed by
it, provided that no such designation shall be effective unless so filed prior
to the death of such person. 
11.7     Termination and Amendment.  
(a)     General.  Unless the Plan shall theretofore have been terminated as
hereinafter provided, no Awards may be made under the Plan on or after the tenth
anniversary of the Effective Date. The Plan may be terminated at any time prior
to the tenth anniversary of the Effective Date and may, from time to time, be
suspended or discontinued or modified or amended if such action is deemed
advisable by the Committee.
     (b)     Modification.  No termination, modification or amendment of the
Plan may, without the consent of the person to whom any Award shall theretofore
have been granted, materially adversely affect the rights of such person with
respect to such Award, except as otherwise permitted by Section 11.18. No
modification, extension, renewal or other change in any Award granted under the
Plan shall be made after the grant of such Award, unless the same is consistent
with the provisions of the Plan. With the consent of the Holder, or as otherwise
permitted under Section 11.18, and subject to the terms and conditions of the
Plan (including Section 11.7(a)), the Committee may amend outstanding Agreements
with any Holder, including any amendment which would (i) accelerate the time or
times at which the Award may be exercised and/or (ii) extend the scheduled
expiration date of the Award. Without limiting the generality of the foregoing,
the Committee may, but solely with the Holder’s consent unless otherwise
provided in the Agreement, agree to cancel any Award under the Plan and grant a
new Award in substitution therefor, provided that the Award so substituted shall
satisfy all of the requirements of the Plan as of the date such new Award is
made. Nothing contained in the foregoing provisions of this Section 11.7(b)
shall be construed to prevent the Committee from providing in any Agreement that
the rights of the Holder with respect to the Award evidenced thereby shall be
subject to such rules and regulations as the Committee may, subject to the
express provisions of the Plan, adopt from time to time or impair the
enforceability of any such provision.
11.8     Government and Other Regulations.  The obligation of the Company with
respect to Awards shall be subject to all applicable laws, rules and regulations
and such approvals by any governmental agencies as may be required, including
the effectiveness of any registration statement required under the Securities
Act of 1933, and the rules and regulations of any securities exchange or
association on which the Common Stock may be listed or quoted. For so long as
any series of Common Stock are registered under the Exchange Act, the Company
shall use its reasonable efforts to comply with any legal requirements (i) to
maintain a registration statement in effect under the Securities Act of 1933
with respect to all shares of the applicable series of Common Stock that may be
issued to Holders under the Plan and (ii) to file in a timely manner all reports
required to be filed by it under the Exchange Act.
11.9     Withholding.  The Company’s obligation to deliver shares of Common
Stock or pay cash in respect of any Award under the Plan shall be subject to
applicable federal, state and local tax withholding requirements. Federal, state
and local withholding tax due at the time of an Award, upon the exercise of any
Option or SAR or upon the vesting of, or expiration of restrictions with respect
to, Restricted Shares or Restricted Stock Units or Other Stock-Based Awards or
the satisfaction of the Performance Objectives applicable to a Performance
Award, as appropriate, may, in the discretion of the Committee, be paid in
shares of the applicable series of Common Stock already owned by the Holder or
through the withholding of shares otherwise issuable to such Holder, upon such
terms and conditions (including the conditions referenced in Section 6.5) as the
Committee shall determine. If the Holder shall fail to pay, or make arrangements
satisfactory to the Committee for the payment to the Company of, all such
federal, state and local taxes required to be withheld by the Company, then the
Company shall, to the extent permitted by law, have the right to deduct from any
payment of any kind otherwise due to such Holder an amount equal to any federal,
state or local taxes of any kind required to be withheld by the Company with
respect to such Award.
If provided for in an Award or approved by the Board or the Committee in its
sole discretion, a Holder may satisfy such tax obligations in whole or in part
by delivery (either by actual delivery or attestation) of shares of Common
Stock, including shares retained from the Award creating the tax obligation,
valued at their Fair Market Value; provided, however, except as otherwise
provided by the Board, that the total tax withholding where stock is being used
to satisfy such tax obligations cannot exceed the Company’s minimum statutory
withholding obligations (based on minimum statutory withholding rates for
federal and state tax purposes, including payroll taxes, that are applicable to
such supplemental taxable income), except that, to the extent that the Company
is able to retain shares of Common Stock having a Fair Market Value (determined
by, or in a manner approved by, the Company) that exceeds the statutory minimum
applicable withholding tax without financial accounting implications or the
Company is withholding in a jurisdiction that does not have a statutory minimum
withholding tax, the Company may retain such number of shares of Common Stock
(up to the number of shares having a Fair Market Value equal to the maximum
individual statutory rate of tax (determined by, or in a manner approved by, the
Company)) as the Company shall determine in its sole discretion to satisfy the
tax liability associated with any Award. Shares used to satisfy tax withholding
requirements cannot be subject to any repurchase, forfeiture, unfulfilled
vesting or other similar requirements.
11.10     Nonexclusivity of the Plan.  The adoption of the Plan by the Board
shall not be construed as creating any limitations on the power of the Board to
adopt such other incentive arrangements as it may deem desirable, including the
granting of stock options and the awarding of stock and cash otherwise than
under the Plan, and such arrangements may be either generally applicable or
applicable only in specific cases.
11.11     Treatment with Respect to Other Benefit Programs.  By acceptance of an
Award, unless otherwise provided in the applicable Agreement or required by law,
each Holder shall be deemed to have agreed that such Award is special incentive
compensation that will not be taken into account, in any manner, as salary,
compensation or bonus in determining the amount of any payment under any
pension, retirement or other employee benefit plan, program or policy of the
Company or any Subsidiary of the Company. In addition, each beneficiary of a
deceased Holder shall be deemed to have agreed that such Award will not affect
the amount of any life insurance coverage, if any, provided by the Company on
the life of the Holder which is payable to such beneficiary under any life
insurance plan covering employees of the Company or any Subsidiary of the
Company.
11.12     Unfunded Plan.  Neither the Company nor any Subsidiary of the Company
shall be required to segregate any cash or any shares of Common Stock which may
at any time be represented by Awards, and the Plan shall constitute an
“unfunded” plan of the Company. Except as provided in Article VIII with respect
to Awards of Restricted Shares and except as expressly set forth in an
Agreement, no employee shall have voting or other rights with respect to the
shares of Common Stock covered by an Award prior to the delivery of such shares.
Neither the Company nor any Subsidiary of the Company shall, by any provisions
of the Plan, be deemed to be a trustee of any shares of Common Stock or any
other property, and the liabilities of the Company and any Subsidiary of the
Company to any employee pursuant to the Plan shall be those of a debtor pursuant
to such contract obligations as are created by or pursuant to the Plan, and the
rights of any employee, former employee or beneficiary under the Plan shall be
limited to those of a general creditor of the Company or the applicable
Subsidiary of the Company, as the case may be. In its sole discretion, the Board
may authorize the creation of trusts or other arrangements to meet the
obligations of the Company under the Plan, provided, however, that the existence
of such trusts or other arrangements is consistent with the unfunded status of
the Plan.
11.13     Governing Law.  The Plan shall be governed by, and construed in
accordance with, the laws of the State of Delaware.
11.14     Accounts.  The delivery of any shares of Common Stock and the payment
of any amount in respect of an Award shall be for the account of the Company or
the applicable Subsidiary of the Company, as the case may be, and any such
delivery or payment shall not be made until the recipient shall have paid or
made satisfactory arrangements for the payment of any applicable withholding
taxes as provided in Section 11.9.
11.15     Legends.  Each certificate evidencing shares of Common Stock subject
to an Award shall bear such legends as the Committee deems necessary or
appropriate to reflect or refer to any terms, conditions or restrictions of the
Award applicable to such shares, including any to the effect that the shares
represented thereby may not be disposed of unless the Company has received an
opinion of counsel, acceptable to the Company, that such disposition will not
violate any federal or state securities laws.
11.16     Company’s Rights.  The grant of Awards pursuant to the Plan shall not
affect in any way the right or power of the Company to make reclassifications,
reorganizations or other changes of or to its capital or business structure or
to merge, consolidate, liquidate, sell or otherwise dispose of all or any part
of its business or assets.
11.17     Interpretation.  The words “include,” “includes,” “included” and
“including” to the extent used in the Plan shall be deemed in each case to be
followed by the words “without limitation.”
11.18     Compliance with Section 409A of the Code. If and to the extent (i) any
portion of any payment, compensation or other benefit provided to a Holder
pursuant to the Plan in connection with his or her employment termination
constitutes “nonqualified deferred compensation” within the meaning of Section
409A of the Code and (ii) the Holder is a specified employee as defined in
Section 409A(a)(2)(B)(i) of the Code, in each case as determined by the Company
in accordance with its procedures, by which determinations the Holder (through
accepting the Award) agrees that he or she is bound, such portion of the
payment, compensation or other benefit shall not be paid before the day that is
six months plus one day after the date of “separation from service” (as
determined under Section 409A of the Code) (the “New Payment Date”), except as
Section 409A of the Code may then permit. The aggregate of any payments that
otherwise would have been paid to the Holder during the period between the date
of separation from service and the New Payment Date shall be paid to the Holder
in a lump sum on such New Payment Date, and any remaining payments will be paid
on their original schedule.
The Company makes no representations or warranty and shall have no liability to
the Holder or any other person if any provisions of or payments, compensation or
other benefits under the Plan are determined to constitute nonqualified deferred
compensation subject to Section 409A of the Code but do not to satisfy the
conditions of that section.
11.19     Authorization of Sub-Plans (including for Grants to non-U.S.
Employees). The Board may from time to time establish one or more sub-plans
under the Plan for purposes of satisfying applicable securities, tax or other
laws of various jurisdictions. The Board shall establish such sub-plans by
adopting supplements to the Plan containing (i) such limitations on the Board’s
discretion under the Plan as the Board deems necessary or desirable or (ii) such
additional terms and conditions not otherwise inconsistent with the Plan as the
Board shall deem necessary or desirable. All supplements adopted by the Board
shall be deemed to be part of the Plan, but each supplement shall apply only to
Holders within the affected jurisdiction and the Company shall not be required
to provide copies of any supplement to Holders in any jurisdiction which is not
the subject of such supplement.
11.20    Clawback Policy. Notwithstanding any other provisions in this Plan, any
Award shall be subject to recovery or clawback by the Company under any clawback
policy adopted by the Company in accordance with SEC regulations or other
applicable law, as amended or superseded from time to time.
11.21    Stock Ownership Guidelines. Any Award shall be subject to any
applicable stock ownership guidelines adopted by the Company, as amended or
superseded from time to time.
11.22     Limitations on Liability. Notwithstanding any other provisions of the
Plan, no individual acting as a director, officer, employee or agent of the
Company will be liable to any Holder, former Holder, spouse, beneficiary, or any
other person for any claim, loss, liability, or expense incurred in connection
with the Plan, nor will such individual be personally liable with respect to the
Plan because of any contract or other instrument he or she executes in his or
her capacity as a director, officer, employee or agent of the Company. The
Company will indemnify and hold harmless each director, officer, employee or
agent of the Company to whom any duty or power relating to the administration or
interpretation of the Plan has been or will be delegated, against any cost or
expense (including attorneys’ fees) or liability (including any sum paid in
settlement of a claim with the Board’s approval) arising out of any act or
omission to act concerning the Plan unless arising out of such person’s own
fraud or bad faith.




